                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    KENNETH MILLER,                                  )
                                                     )
                                                     )   2:17-cv-01457
                Plaintiff,                           )
                                                     )   Chief United States Magistrate Judge
         vs.                                         )   Cynthia Reed Eddy
                                                     )
    GLEN MCCLURE, OSMILT JUAREZ,                     )
    ANDREW ANGEL, NICHOLAS                           )
                                                     )
    CHURNEY, RALPH COLLINS, AARON                    )
    DILLARD, GERALD McCOY,                           )
    CHRISTOPHER KARFELT, NURSE EARL                  )
    BLAKER, JOHN/JANE DOES (Medical                  )
    Staff), SUPERINTENDENT ROBERT                    )
                                                     )
    GILMORE, JOHN E. WETZEL, and THE                 )
    PENNSYLVANIA DEPARTMENT OF                       )
    CORRETIONS,                                      )
                                                     )
                Defendants.                          )

                                 MEMORANDUM OPINION 1
        Plaintiff, Kenneth Miller, is a state prisoner in the custody of the Pennsylvania Department

of Corrections (“DOC”) currently incarcerated at SCI-Benner. The events giving rise to this

lawsuit occurred while Miller was housed at SCI-Greene. He has asserted a myriad of

constitutional claims pursuant to 42 U.S.C. § 1983 alleging he was assaulted by corrections officers

three times on November 15, 2015, and was subsequently denied medical care for the injuries he



1
        In accordance with the provisions of 29 U.S.C. § 636(c)(1), all served and identified parties
have voluntarily consented to have a United States Magistrate Judge conduct proceedings in this
case, including trial and the entry of a final judgment. See ECF Nos. 26 and 29. While unserved
defendants generally must also consent for a magistrate judge to exercise jurisdiction based on
“consent of the parties” under that statute, see Williams v. King, 875 F.3d 500 (9th Cir. 2017), this
Court is not aware of any decision holding that consent is necessary from defendants who are both
unserved and unidentified. Any attempt to name or serve these unidentified defendants now would
be untimely under FRCP 4(m). Moreover, discovery has closed and the dispositive motion
deadline has passed. The Court therefore concludes that consent of the unserved JOHN/JANE
DOES (Medical Staff) is not necessary to proceed under § 636(c).


                                                 1
sustained; that while housed in the RHU he was subjected to a number of unconstitutional

conditions of confinement and was issued three retaliatory misconducts. All Defendants have

moved for summary judgment pursuant to Federal Rule of Civil Procedure 56. For the reasons

that follow, the motion will be granted in part and denied part.

                                  Relevant Procedural History

       Miller commenced this action on November 8, 2017, by filing a motion for leave to proceed

in forma pauperis with an attached pro se Complaint (ECF No. 1). He named as defendants the

Pennsylvania Department of Corrections (“DOC”) and the following DOC officials and

employees: Glen McClure, Osmilt Juarez, Andrew Angel, Nicholas Churney, Ralph Collins,

Aaron Dillard, Gerald McCoy, Christopher Karfelt, Nurse Earl Blaker, John/Jane Does (medical

staff), Superintendent Robert Gilmore, and John E. Wetzel.

       Defendants filed a motion to dismiss on March 29, 2018. (ECF No. 22). In response,

Plaintiff filed an Amended Complaint, which remains his operative pleading. (ECF No. 30).

Thereafter, Defendants filed a partial motion to dismiss the amended complaint which was denied

on October 16, 2018. (ECF No. 41). Discovery has closed and Defendants now move for summary

judgment on all claims arguing alternatively that (i) Miller has failed to exhaust his administrative

remedies and (2) that the record is insufficient to support Miller’s claims that his constitutional

rights were violated. (ECF No. 77). Defendants in support of their motion of filed a brief (ECF

No. 78), a concise statement of material facts (ECF No. 79), and a voluminous appendix of record

evidence, which includes DVAR footage (ECF No. 80). 2 In response, Miller filed a brief in



2
       The use of video evidence at the summary judgment stage was approved by a panel of the
Court of Appeals for the Third Circuit in Fennell v. Cambria County Prison, 607 F. App'x 145,
148 (3d Cir. 2015) (not precedential), with the determination that the district court properly relied
on videotape evidence to resolve factual disputes. The decision in Fennell relied on Scott v. Harris,
550 U.S. 372, 380 (2007), for the proposition that “ ‘[w]hen opposing parties tell two different
                                                 2
opposition, with 89 pages of exhibits, including a number of affidavits submitted by fellow DOC

prisoners (ECF No. 84), and a response to the Concise Statement (ECF No. 83). Defendants then

filed a reply brief (ECF No. 85), to which Miller filed a sur- reply brief. (ECF No. 86). The matter

is fully briefed and ripe for disposition.

                                        Factual Background

        The following relevant factual background is taken from the summary judgment record,

and is viewed in the light most favorable to Miller, as he is the non-movant.

        The genesis of this lawsuit arises from events which occurred on November 15, 2015, when

Miller and another inmate 3 were ordered to leave the afternoon yard for non-compliance with yard

rules. (ECF No. 79, at ¶ 1). Upon leaving the yard, Inmate Ferebee assaulted Officer Churney.

(Id. at ¶ 2). Miller testified in his deposition that, “[o]nce I seen everything taking place, I went

towards the confrontation . . . I was trying to get into the situation, but there -- I winded up bumping

into Officer Amy (sic) and me and him got into a shoving match.” Pl’s Depo. at 15 (ECF No. 80-

3 at 104, Exh. 15). Sgt. Juarez observed the assault on Officer Churney and went over to assist.

(ECF No. 79 at ¶ 5). When Sgt. Juarez arrived, he saw what was happening with Miller and Officer

Angel and he intervened by taking Miller to the ground and helping Officer Angel and other staff

to cuff Miller. Meanwhile, Officer Churney and Officer Dillard gained control of Inmate Ferebee.

Officer Churney then saw that Miller was fighting and resisting Officer Angel and Sgt. Juarez, so

he approached Miller and ordered him to stop fighting. (Id. at ¶¶ 7, 8). Miller contends that at this



stories, one of which is blatantly contradicted by the record, so that no reasonable jury could
believe it, a court should not adopt that version of the facts for the purpose of ruling on a motion
for summary judgment.’ ” 607 F. App'x at 148 (quoting Scott, 550 U.S. at 380).
3
       Miller did not identify the other inmate in the Amended Complaint. However, in the Office
of Special Investigations and Intelligence (“OSII”) report the other inmate is identified as Inmate
Ferebee. (ECF No. 80-1 at 1).
                                                   3
point, Sgt. Juarez jumped on his back and choked him until he became unconscious. He further

contends that while he was unconscious, Sgt. Juarez sprayed him with OC spray. (ECF No. 83 at

¶ 9). Non-defendant Lt. Schamp responded to a staff assault call in the yard. When he arrived at

the scene, he observed that Miller and Ferebee were being restrained and he supervised their

removal from the ground and subsequent escort. Miller was then escorted to medical triage in a

reverse escort position. Miller alleges that while being escorted to medical, he was assaulted by

Defendants in two separate areas. According to Miller, “once inside the building and out of camera

range,” he was thrown to the floor and beaten by Defendants. He was “kicked, punched, choked

and slammed face first into the floor repeatedly. All while I struggled to breathe due to the pepper

spray burning my face and lungs.” Affidavit /Declaration of Kenneth Miller (ECF No. 84-2).

Miller then alleges that inside the medical triage area, he was slammed on to a gurney and punched

in the groin by Officer McClure. After being photographed, Miller alleges he was “lifted in the

air and slammed face first into the floor by defendants,” and then lifted off the floor and slammed

face first into a wall. Id. According to Miller, he received no treatment while in the medical triage

area and “was never assessed or treated for any injury that stemmed from the assaults.” (ECF No.

83 at ¶ 35.)

       Upon completion of his medical evaluation, Defendants escorted Miller to the Restricted

Housing Unit (“RHU”) and placed him in a cell with no mattress or running water. He contends

he had to use toilet water to wash the pepper spray out of his eyes. Further, according to Miller,

while in the RHU, Defendants would at times refuse to give him his meal tray and at other times

would tamper with his meal tray by removing food from it. On November 17, 2015, Miller was

moved to a Psychiatric Observation Cell (“POC”), where he remained until November 23, 2015,

when he was returned to RHU. According to the summary judgment record, when Miller was



                                                 4
returned to RHU it seemed as though he “was given his allotment of in-cell personal property and

treated with less hostility.” Declaration of Anthony Allen, ¶ 10. (ECF No. 84-2).

        Miller was issued two misconducts on November 15, 2015, for assaulting officers– one for

kneeing Officer Angel during the yard incident and one for kicking Officer McCoy while in the

medical triage area. He received a third misconduct on November 16, 2015, for refusing to obey

orders. In his Amended Complaint, Miller alleges that the misconducts were issued in retaliation

for filing grievances. During his deposition, however, he testified that the misconducts were either

false or excessive and they were in retaliation “[f]or the incident between me and Angel for what

happened in the yard.” Pl’s Depo at 57 (Exh. 15, ECF No. 80-3 at 146).

        Having identified the claims at issue and the factual basis for those claims, the Court now

turns to the threshold question of whether Miller has exhausted the administrative remedies

available to him. See Rinaldi v. United States, 904 F.3d 257, 264-65 (3d Cir. 2018) (noting

exhaustion of administrative remedies is a threshold question).

                      Exhaustion under the Prisoner Litigation Reform Act

        The PLRA provides that “no action shall be brought with respect to prison conditions

under section 1983 of this title . . . by a prisoner confined in any jail, prisons, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

The requirement that an inmate exhaust administrative remedies applies to all inmate suits

regarding prison life, including those that involve general circumstances as well as particular

episodes. Porter v. Nussle, 534 U.S. 516 (2002).

        Defendants argue that Miller’s claims are barred procedurally by the Prison Litigation

Reform Act of 1995, 42 U.S.C. § 1997e(a) (the “PLRA”), because (1) he did not request monetary




                                                   5
relief in his initial grievance and (2) he did not perfect his appeal to final review. The Court will

proceed to address both arguments.

        The United States Court of Appeals for the Third Circuit, in a recent unpublished opinion,

reiterated the analytical structure for a failure-to-exhaust affirmative defense:

                As formulated in this Circuit, the failure-to-exhaust affirmative defense has
        two distinct stages. The first inquiry is whether the prison-employee defendants
        can demonstrate that the inmate failed to exhaust the on-the-books remedies. See
        Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007) (explaining that the prison’s
        grievance policy supplies “ ‘the yardstick’ for determining what steps are required
        for exhaustion” (quoting Spruill v. Gillis, 372 F.3d 218, 231 (3d Cir. 2004))); see
        also Ross v. Blake, 136 S.Ct. 1850, 1859 (2016); Rinaldi v. United States, 904 F.3d
        257, 268 (3d Cir. 2018). If the defendants can make that showing, then at the
        second stage, the inmate plaintiff bears the onus of producing evidence that the on-
        the-books remedies were in fact unavailable to him or her.1 See Rinaldi, 904 F.3d
        at 268.
                1
                  This order of evaluation is not absolute, and it is permissible to consider
                the second stage first, see, e.g., Small, 728 F.3d at 271-72, but this
                ordering is consistent with the prison-employee defendants bearing the
                burden of production at the first stage, before the inmate plaintiff inherits
                the burden at the second.
                The state of facts dictates the appropriate legal standard for evaluating the
        exhaustion defense. If there is no genuine dispute of material fact, then the
        exhaustion defense may be evaluated as a matter of law at summary judgment. If
        there is a genuine dispute of material fact related to exhaustion, then summary
        judgment is inappropriate . . . .
West v. Emig, 787 F. App’x 812, 814 (3d Cir. 2019) (non-precedential). Here, because Defendants

have moved for summary judgment, the analysis turns on whether any genuine issue of material

fact exists and whether Defendants are entitled to judgment as a matter of law.

        No analysis of exhaustion may be made absent an understanding of the DOC Inmate

Grievance System Policy, DC-ADM 804, which provides inmates an avenue to seek review of

issues involving prison conditions. (ECF 80-3, Exh. 10). DC-ADM 804 is built around a multi-

tier process:


                                                  6
       The DC-ADM 804 grievance system consists of three separate stages. First, the
       prisoner is required to timely submit a written grievance for review by the facility
       manager or the regional grievance coordinator within fifteen days of the incident,
       who responds in writing within ten business days. Second, the inmate must timely
       submit a written appeal to intermediate review within ten working days, and again
       the inmate receives a written response within ten working days. Finally, the inmate
       must submit a timely appeal to the Central Office Review Committee, also known
       as the Secretary’s Office of Inmate Grievances and Appeals (“SOIGA”), within
       fifteen working days, and the inmate will receive a final determination in writing
       within thirty days. See Booth v. Churner, 206 F.3d 289, 293 n.2 (3d Cir. 1997),
       aff'd, 532 U.S. 731 (2001). DC-ADM 804 provides that the grievance must include
       “a statement of the facts relevant to the claim,” “shall identify individuals directly
       involved in the events,” and “shall specifically state any claims he wishes to make
       concerning violations of Department directives, regulations, court orders, or other
       law.” DC-ADM 804, § 1(A)(11).

Hughes v. Hayes, No. 1: 16-cv-0038, 2018 WL 6697184 at *4 (W.D.Pa. Dec. 20, 2018). DC-ADM

804 also states that “[i]f the inmate desires compensation or other legal relief normally available

from a court, the inmate must request the specific relief sought in his/her initial grievance.” (ECF

No. 80-3 at 53).

       On November 29, 2015, Miller filed Grievance 600829, which states in its entirety, the

following:

       On the 15th of Nov. 2015, I was involved in a physical altercation during yard
       which was captured on video. I was choked unconscious and then sprayed with
       paper spray to awake me. I was then drug up a hill backwards to medical in which
       I was then assaulted by several officers while handcuffed. I was then thrown into
       a cell without medical assistance and left to suffer in pain. I was then not fed for 2
       days as punishment and denied access to call the Hotline for prisoner abuse. I am
       asking for access to use the prisoner abuse hotline to report a claim of prisoner
       abuse by staff.

Exh. 8, Id. at 16-17. Clearly, Miller did not request monetary relief in this initial grievance.

However, the summary judgment record evidence reflects that on January 8, 2016, while this

grievance was still being investigated, Miller filed Grievance 607440 in which he stated as follows:

       I am willing to amend grievance num: 600829. I would like to include the
       following: compensation and punitive damages. I am also asking for camera to be
       installed in the medical area where I was assaulted. I am also asking for separations

                                                 7
       from all of the officers involved: Officers Churney, Angel, Dillard, Collins, S.G.T.
       Juarez and Lieutenant McClaire. I am asking for a full investigation due to the
       filing of this grievance. I fear retaliation.

Grievance 607440 (emphasis added) (ECF No. 80-3 at 42). Three days later, on January 11, 2016,

Miller submitted a Request to Staff Member in which he stated, “I would desperately like to know

if my amendment for (600829) was amended to my original grievance. Could you please let me

know. Would appreciate it.” (Id. at 21). The next day, Miller was advised that “Grievance

#600829 is under investigation for allegation of abuse. A response will be provided to you once

completed.” (Id.) The record reflects that Miller sought acknowledgment that his request to amend

his grievance had been accepted on at least three additional occasions. See id. at 22, 23, and 45.

Each time, he was told that his original grievance remained under investigation and a response

would be forwarded once the investigation was completed. No response every mentioned Miller’s

request to amend the grievance.

       The record reflects that Miller was never informed that his request to amend his grievance

was rejected. Moreover, Defendants have not pointed to anything in DC-ADM 804 that prevents

an inmate from amending his grievance while the grievance remains under investigation. For these

reasons, the Court finds that Defendants’ arguments are without merit and the amendment cured

any deficiency in the original grievance.

       The more difficult question is whether Miller perfected his grievance to final appeal. The

record shows that Miller complied with each step of the administrative process through Steps 1

and 2. It is compliance at Step 3 that is in question. The summary judgment record reflects that

on June 28, 2016, Michael Bell, Grievance Officer with SOIGA, sent an Action Required notice

to Miller requesting copies of Miller’s initial grievance, his appeal to the Facility Manager, and

the Facility Manager’s decision/response. (Id. at 30). The record contains correspondence from



                                                8
Miller dated July 12, 2016, which appears to be in response to Bell’s request. (Id. at 31). However,

it also appears from the summary judgment record that SOIGA never received Miller’s response

because on August 9, 2016, Bell informed Miller that his grievance was never properly appealed

to Final Review:

       Mr. Miller, you write and ask the status of the above grievances. 4 Be advised that
       as of 6/28/16, as a courtesy to you, sent you 2 separate Action Required noticed
       (sic) prompting you to forward necessary documents for Final Review. Nothing
       had been received and there was no response from you; thus, neither grievance was
       ever properly appealed to Final Review. You may review the policy for clarity.
       Any attempt to appeal now may be deemed untimely. Future correspondence
       regarding either grievance may be filed without action or reply.
SOIGA receipt of information, 8/9/16 (ECF No. 84-4). Upon receiving this notification, Miller

immediately responded informing Bell that as soon as he received the 6/28/16 notice, he forwarded

“everything right away.” (ECF No. 80-3 at 32). In support, Miller has produced cash slips and

requests for copies of the Facility Manager’s responses, dated 6/26/26 and 6/29/16, both of which

are stamped received by DOC on 6/29/2016 (ECF Nos. 80-3 at 35, 36); and requests for the same

documentation on 8/9/2016 (Id. at 37). On August 17, 2016, SOIGA issued its Final Appeal

Decision dismissing Miller’s appeal as untimely. (Id. at 33). After receiving SOIGA’a final

decision, Miller filed Grievance 642870 in which he complained that Grievances 606085 / 600829

had been mishandled as they had not been forwarded to SOIGA. (Id. at 70-71). On 10/13/2016,

Grievance 6422870 was denied on initial review on the following grounds:

       Review of grievances 600829 and 606085 finds that SOIGA sent you an action
       required notice on June 28, 2016, for both grievances, advising you of what you
       were required to provide. You were also informed by Mr. Bell on August 9,
       2016, that despite sending you the action required notices, nothing had been
       received from you. The decision to dismiss your final level appeals will not be
       reversed by this office.

Initial Review Response, 10/03/16 (Id. at 72).

4
     The request from Miller to which Michael Bell is responding does not appear to be in the
summary judgment record.
                                                 9
       Miller’s attempt to comply with the Action Report by resubmitting his paperwork stands

in contrast to those cases where noncompliance has been found to preclude a finding of

administrative exhaustion. See, e.g., Keys v. Craig, 160 F. App'x 125 (3d Cir. 2005) (finding that

a prisoner whose administrative appeal was not acted upon because he failed to attach the required

documentation had not “substantially complied” with the grievance process when he filed the

documents late and with the wrong party); Rivera v. Pennsylvania Dept. of Corrections, 2010 WL

339854, No. 09–1009 (W.D.Pa. Jan. 2, 2010) (finding a prisoner did not substantially comply with

the prison's administrative procedure where instead of correcting the grievance, the prisoner filed

appeals to the Facility Manager and the DOC Secretary's Office arguing that the two page limit

was invalid on First Amendment grounds); and Lee v. Lindsey, 2009 WL 1076390, No. 4:06-cv-

1824 (M.D. Pa. April 21, 2009) (finding a prisoner did not substantially comply with the prison's

administrative procedure where he failed to file a grievance on the proper form, was told of this

defect, and failed to timely submit an amended grievance).

       It is apparent from Miller’s brief in opposition to Defendants’ motion for summary

judgment that he believes DOC personnel never forwarded his appeal packet to SOIGA. And

Defendants have produced no evidence to counter Plaintiff’s position. Under these circumstances,

the Court is reluctant to find that Miller has failed to perfect his appeal to final review.

Accordingly, the Court finds that the administrative process was not available to Miller and his

failure to exhaust the administrative procedures available to him is excused.

                                       Standard of Review

       The standard for assessing a motion for summary judgment under Rule 56 of the Federal

Rules of Civil Procedure is well-settled. A court should grant summary judgment if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,



                                                 10
show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law. “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Furthermore, “summary judgment will not lie if the

dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. at 250.

       On a motion for summary judgment, the facts and the inferences to be drawn therefrom

should be viewed in the light most favorable to the non-moving party. See Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587-88 (1986); Hudson v. Proctor & Gamble Paper Prod. Corp., 568 F.3d

100, 104 (3d Cir. 2009) (citations omitted). It is not the court’s role to weigh the disputed evidence

and decide which is more probative, or to make credibility determinations. See Anderson, 477

U.S. at 255; Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004); Boyle v. County of

Allegheny, 139 F.3d 386, 393 (3d Cir. 1998). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S at 247-48. An issue is “genuine” if a reasonable jury could

possibly hold in the nonmovant’s favor with respect to that issue. See id. “Where the record taken

as a whole could not lead a reasonable trier of fact to find for the nonmoving party, there is no

‘genuine issue for trial’.” Matsushita, 475 U.S. at 587; Huston, 568 F.3d at 104.

       This standard is somewhat relaxed with respect to pro se litigants. Where a party is

representing himself pro se, the complaint is to be construed liberally. A pro se plaintiff may not

however, rely solely on his complaint to defeat a summary judgment motion. See, e.g., Anderson,

477 U.S. at 256 (“Rule 56(e) itself provides that a party opposing a properly supported motion for



                                                 11
summary judgment may not rest upon mere allegation or denials of his pleading, but must set forth

specific facts showing that there is a genuine issue for trial.”). Allegations made without any

evidentiary support may be disregarded. Jones v. UPS, 214 F.3d 402, 407 (3d Cir. 2000); see also

Schoch v. First Fid. Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990) (“[U]nsupported allegations

. . . and pleadings are insufficient to repel summary judgment.”).

        With these standards in mind, the Court will address each of Miller’s claims.

                                            Discussion

        1.   Excessive Force Claims / Failure to Protect Claims.

        Through his Amended Complaint, Miller alleges that “[t]he actions of Defendants Lt.

McClure, Sgt. Juarez, Officer Angel, Officer Churney, Officer Collins, Officer Dillard, Officer

McCoy, Officer Kerfelt, Nurse Blaker and John Doe Officers who were involved in the vicious

attacks on Plaintiff, beating Plaintiff while handcuffed and using pepper spray on him constituted

an excessive use of force” in violation of the Eighth and Fourteenth Amendments to the U.S.

Constitution. ECF No. 30, ¶ 63. He also alleges his constitutional rights were violated by “[t]he

failure of Defendants Wetzel, Gilmore, Lt. McClure, and Sgt. Juarez to take action to address the

assaults.” Id. at ¶ 64.

        The Eighth Amendment’s protection against cruel and unusual punishment is the “primary

source of substantive protection in cases where an inmate challenges a prison official’s use of force

as excessive and unjustified.” Brooks v. Kyler, 204 F.3d 102, 105 (3d Cir. 2000). The core inquiry

of an excessive force claim is “`whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm’.” Wilkins v. Gaddy, 559 U.S. 34,

37 (2010) (per curiam) (quoting Hudson v. McMillan, 503 U.S. 1, 7 (1992)). In making this

determination, the Court must examine the need for the application of force, the relationship



                                                 12
between the need and the amount of force used, the extent of injury inflicted, the extent of threat

to the safety of staff and inmates, and any efforts to temper the severity of a forceful response.

Whitley v. Albers, 475 U.S. 312, 319 (1986). The application of the Whitley factors to any given

case is necessarily fact specific. Not “every malevolent touch by a prison guard gives rise to a

federal cause of action.” Hudson, 503 U.S. at 9.

        The version of events offered by Defendants differs dramatically from the version offered

by Miller, the non-movant. In short, the fundamental question of whether Miller was subjected to

an excessive amount of force is a hotly disputed factual matter, requiring credibility

determinations. These contrasting facts indicate that summary judgment should not be granted at

this stage.

        With that said, however, the Court finds that Officer Dillard and Nurse Blaker are entitled

to summary judgment on this claim based on their lack of personal involvement. The undisputed

record evidence reflects that Officer Dillard only responded to the assault by Inmate Ferebee in

the yard. He was not involved in restraining or escorting Miller. The record evidence also reflects

that Nurse Blaker did not treat Miller while in the medical triage area because his responsibility

that day was to treat the corrections officers.

        And to Defendants Wetzel and Gilmore, there are “two general ways” in which a

supervisor-defendant may be liable: (1) where the supervisor established a policy, custom, or

practice that caused the harm; or (2) where the supervisor personally participated in the

constitutional violation. The United States Court of Appeals for the Third Circuit explained these

two general types of supervisory liability as follows:

        First, liability may attach if they, “with deliberate indifference to the consequences,
        established and maintained a policy, practice or custom which directly caused [the]
        constitutional harm.” A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372
        F.3d 572, 586 (3d Cir. 2004) (alteration in original) (quoting Stoneking v. Bradford

                                                  13
       Area Sch. Dist., 882 F.2d 720, 725 (3d Cir. 1989)). Second, “a supervisor may be
       personally liable under § 1983 if he or she participated in violating the plaintiff’s
       rights, directed others to violate them, or, as the person in charge, had knowledge
       of and acquiesced” in the subordinate’s unconstitutional conduct. Id. (citing Baker
       v. Monroe Twp., 50 F.3d 1186, 1190–91 (3d Cir. 1995)). “Failure to” claims—
       failure to train, failure to discipline, or, as in the case here, failure to supervise—
       are generally considered a subcategory of policy or practice liability.


Barkes v. First Correctional Medical, Inc., 766 F.3d 307, 316-19 (3d Cir. 2014), reversed on other

grounds by Taylor v. Barkes,575 U.S. 822 (2015).

       The summary judgment record evidence is void of any evidence that would meet any of

the criteria necessary for supervisory liability on either Secretary Wetzel or Superintendent

Gilmore on this claim.

       Accordingly, Plaintiff’s claim of excessive force / failure to protect will proceed to trial

against Defendants Lt. McClure, Sgt. Juarez, Officer Angel, Officer Churney, Officer Collins,

Officer McCoy, and Officer Karfelt.

       2.      Conditions of Confinement

       In Paragraph 66 of his Amended Complaint, Miller alleges that Defendants McClure,

Juarez, Gilmore, Wetzel and “John Doe Officers” denied him clothing, mattress, linens, showers

and food while he was in RHU. Defendants are entitled to summary judgment on this claim for a

number of reasons.

       First, Miller has made no attempt to identify the “John Doe Officers.” Any attempt to

identify or name these defendants now would be untimely.

       As to Defendants McClure and Juarez, as Miller admitted in his deposition, these

defendants were not in the restricted housing unit. Plaintiff specifically acknowledged this in his

deposition:




                                                 14
        Q: Were any of the defendants in this case involved in – in the issues of your
        cell?

        A: I can’t say for certain, no. I can’t say for certain they were. Once I was in
        RHU, I would notice that I couldn’t see anything, anybody.

        Q: Okay. Was it different staff in the RHU?

        A: Of course, yeah, different staff.

Pl’s Depo., at 48-40 (emphasis added) (ECF No. 80-3 at 137-38). Miller has offered nothing other

than his own suspicion and speculation that any deprivation of food or other items came at the

request of either Defendant McClure or Juarez.

        The summary judgment record also reflects that Superintendent Gilmore’s role was limited

to responding to Miller’s grievances and to responding to two request slips written by Miller in

January of 2016 in which he explained to Miller that he was not entitled to an institutional transfer.

(ECF No. 20-2 at 34 and 35). Responding to a grievance or a request slip is not sufficient to show

the actual knowledge necessary for personal involvement. Rode v. Dellarciprete, 845 F.2d 1195,

1208 (3d Cir. 1988).

        Furthermore, the summary judgment record is void of any evidence demonstrating that

Secretary Wetzel or Superintendent Gilmore “established and maintained a policy, practice, or

custom, which resulted in Miller’s constitutional rights being violated or that they directly

participated in violating Miller’s rights, directed others to violate them, or, “as the person in charge,

had knowledge of and acquiesced” in any of the conduct which resulted in Miller’s constitutional

rights being violated.

        For all these reasons, Defendants McClure, Juarez, Gilmore, and Wetzel are entitled to

summary judgment on Miller’s conditions of confinement claims.




                                                   15
       3.      Denial of Medical Care Claim

       Miller claims that “[t]he actions of Defendants Nurse Blaker, John Doe Medical Staff, 5

Wetzel, Gilmore, and ‘other Defendants’ 6 in depriving Plaintiff of proper medical care, and the

failure to proper document Plaintiff’s injuries constitute deliberate indifference . . ” Defendants

argue they are entitled to summary judgment on this claim. The Court agrees.

       The Eighth Amendment to the United States Constitution prohibits the infliction of “cruel

and unusual punishments,” U.S. Const. amend. VIII, and requires that prisoners receive access to

basic medical treatment. Estelle v Gamble, 429 U.S. 97 (1976). In the medical context, a

constitutional violation under the Eighth Amendment occurs only when officials are deliberately

indifferent to a prisoner’s serious medical needs. Id. at 105. To establish a violation of a

constitutional right to adequate medical care, a prisoner is required to point to evidence that

demonstrates (1) a serious medical need, and (2) acts or omissions by prison officials that indicate

deliberate indifference to that need. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Such

indifference may be evidenced by an intentional refusal to provide care, delayed provision of

medical treatment for non-medical reasons, denial of prescribed medical treatment, denial of

reasonable requests for treatment that results in suffering or risk of injury, Durmer v. O’Carroll,

991 F.2d 64, 68 (3d Cir. 1993), or “persistent conduct in the face of resultant pain and risk of

permanent injury.” White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).




5
      Miller has never moved to amend his complaint to identify the unidentified John Doe
Medical Staff. Any attempt to name or serve them now would be untimely under FRCP 4(m).
Discovery has closed and the dispositive motion deadline has passed.

6
       Plaintiff has never identified these “other Defendants” or specified what their alleged
involvement was or if they had knowledge of the need for medical treatment. As with the “John
Doe Medical Staff” defendants, any attempt to identify or name these defendants now would be
untimely. Accordingly, any reference to “other Defendants” will be stricken.
                                                16
       The record evidence reflects that RN Tate was the nurse who triaged and assessed Miller

on November 15, 2015. She stated during the investigation that she treated his abrasions and

flushed his eye with eye wash, which was required for irritation from OC spray. (ECF No. 80-3 at

42, 98, 98, 104).   Nurse Tate is not a defendant in this case.

       The record evidence also reflects that Defendant RN Blaker’s only involvement with Miller

on November 15, 2015, was to take photographs of Miller while he was in the medical unit. (ECF

No. 84-3 at 3, 4, 5). It was RN Blaker’s responsibility that day to medically assess the corrections

officers. (ECF No. 80-3 at 61).

       Thereafter, the record reflects that Miller was seen on five additional occasions by prison

medical personnel, none of whom are defendants in this case, to address his complaints / concerns

regarding his injuries. For example, the record reflects an x-ray of his orbital area was taken, he

received pain medication, and had optometry following-up examinations. Where a prisoner is

being treated by a physician, a nurse cannot be liable for denial or delay of medical care unless the

nurse has reason to believe that the doctor is mistreating the prisoner. Perkins v. Schwappach, 399

F. App’x 759, 761 (3d Cir. 2010). There is no record evidence from which a reasonable fact finder

could find that RN Blaker had any reason to believe that Miller was being mistreated by any

medical professional.

       Turning to Defendants Superintendent Gilmore and Secretary Wetzel, it is undisputed that

they are both non-medical prison officials. As the Court of Appeals recently reiterated:

       As our precedent makes clear, “a non-medical prison official” cannot be charge[d]
       with the Eighth Amendment scienter requirement of deliberate indifference
       when the “prisoner is under the care of medical experts” and the official does not
       have a “reason to believe (or actual knowledge) that prison doctors or their
       assistants are mistreating (or not treating) a prisoner.” Spruill, 372 F.3d at 236; see
       also Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993) (holding that non-
       physicians cannot be “considered deliberately indifferent simply because they



                                                 17
       failed to respond directly to the medical complaints of a prisoner who was already
       being treated by the prison doctor”).

Pearson v. Prison Health Serv., 850 F.3d 526, 543 (3d Cir. 2017). Here, the record reflects that

Miller was being treated by medical professionals and there is no factual support for any allegation

that Defendants Gilmore or Wetzel had any involvement in or knowledge of the need for medical

treatment. These non-medical defendants are entitled to defer to the medical professionals under

these circumstances, particularly when it comes to decisions about treatment. See Whitenight v.

Wetzel, No. 2: 16-cv-1864, 2019 WL 6828392, * 4 (W.D.Pa. Dec. 12, 2019) (citing Davis v.

Collins, 230 F. App’x 172, 174 (3d Cir. 2007)). Further, as explained supra, these supervisory

defendants cannot be held liable simply by virtue of their supervisory positions. Evancho v. Fisher,

423 F.3d 347, 354 (3d Cir. 2005).

       For all these reasons, the Court finds that Defendants Nurse Blaker, Superintendent

Gilmore, and Secretary Wetzel are entitled to summary judgment on Miller’s denial of medical

care claims.

       4.      Retaliatory Misconduct Claims

       In Paragraph 67 of his Amended Complaint, Miller alleges his constitutional rights were

violated by “[t]he actions of Defendants Collins, Karfelt, McCoy, Gilmore and Wetzel in the

issuance of false misconducts against Plaintiff in retaliation for filing grievances.” During his

deposition, Miller clarified his claim and stated that the misconducts were issued in retaliation for

the yard incident which occurred on November 15, 2015.

       “Retaliating against [an inmate] for the exercise of his constitutional rights is

unconstitutional.” Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012) (citing Mitchell v. Horn, 318

F.3d 523, 529-31 (3d Cir. 2003)). “A prisoner alleging retaliation must show (1) constitutionally

protected conduct; (2) an adverse action by prison officials sufficient to deter a person of ordinary

                                                 18
firmness from exercising his constitutional rights, and (3) a causal link between the exercise of his

constitutional rights and the adverse action. Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)

(internal quotation marks omitted) (quoting Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001)).

          Miller alleges that each of the three misconducts he received were retaliatory. The fatal

problem for Miller is that he cannot establish a causal link between any protected conduct and the

issuance of the misconducts.

          On November 15, 2015, Miller was issued two misconducts, to wit: B 855873 charging

him with assault, using abusive language to an employee, and refusing to obey an order all

stemming from the incident which occurred in the yard; and B 855865 charging him with assault

which occurred in the medical unit. The next day, November 16, 2015, Miller was issued

Misconduct B 851176 charging him with refusing to obey an order to uncover his cell window

which he had covered with request slips and toilet paper.

          Miller claims in his Amended Complaint that the three misconducts were issued in

retaliation for filing grievances. (ECF No. 30, ¶ 67). While the filing of grievances in the prison

system is constitutionally protected conduct, Ingram v. Lane, No. 2: 16-cv-1191, 2018 WL

3370673, at *4 (W.D. Pa. May 22, 2018), the uncontested summary judgment record reflects that

Miller’s grievance which is central to this lawsuit was not filed until November 29, 2015, almost

two weeks after he had been issued the three misconducts. Further, Miller’s Grievance History

reflects that prior to receiving these three misconducts, Miller had not filed a grievance since

January 22, 2015, nearly ten months prior to the incident in yard on November 15, 2015. (See

Exh. 14, ECF No. 80-3 at 88). Temporary proximity of more than a few days is insufficient to

establish causation. Booze v. Wetzel, 2015 WL 5173937 at * 13-16 (M.D.Pa. 2015) (collecting

cases).



                                                 19
       During his deposition, Miller claimed that he received the misconducts in retaliation “[f]or

the incident between me and Angel for what happened in the yard.” P’s Depo at 57 (Exh. 15, ECF

No. 80-3 at 146.) No discussion is warranted as this clearly is not protected activity.

       Further, even assuming that Miller had engaged in protected activity prior to the issuance

of the three misconducts, his claim still fails as the uncontroverted summary judgment evidence

reflects that Miller did not appeal any of the misconducts to final review. See Declaration of

Zachary Moslak (ECF No. 80-3 at 14). The Court finds that Miller has failed to meet his burden

of production as he fails to address the issue of failure to exhaust his retaliatory misconduct claim.

       For all these reasons, summary judgment will be granted to Defendants on Plaintiff’s

retaliation claims.

       5.      Defendant Pennsylvania Department of Corrections

       Defendants contend that the DOC is entitled to summary judgment because DOC is not a

person under § 1983 and because Miller’s claims against the DOC are barred by the immunity

afforded to the Commonwealth of Pennsylvania by the Eleventh Amendment.

       Defendants are correct that DOC is a state agency and, as such, is not a “person” under

Section 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). As a result, Miller’s

claims against the DOC are barred by the Eleventh Amendment. Kentucky v. Graham, 473 U.S.

159, 165-67 (1985); Pennhurst State School & Hospital v. Haldeman, 465 U.S. 89 (1984).

       Furthermore, “Pennsylvania has not waived its immunity from suit in federal court.” Toth

v. California Univ. of Pennsylvania, 844 F.Supp.2d 611, 648 (W.D. Pa. 2012) (citing 42 Pa.C.S.A.

§ 8521(b)). Nor did Congress intend by the general language of Section 1983 to override the

traditional sovereign immunity afforded to the states. Quern v. Jordan, 440 U.S. 332, 342-45




                                                 20
(1979); see also Toth, 844 F.Supp.2d at 648. Consequently, the DOC is entitled to summary

judgment.

                                           Conclusion

       For all these reasons, Defendants’ motion for summary judgment will be granted in part

and denied in part. Summary judgment will be granted to Defendants on Miller’s claims regarding

conditions of confinement, denial of medical care, and retaliation. Defendants the Pennsylvania

Department of Corrections, Dillard, Blaker, Gilmore, and Wetzel shall be terminated from this

lawsuit.

       Summary judgment will be denied on Plaintiff’s claims of excessive force / failure to

protect and will proceed to trial against Defendants Lt. McClure, Sgt. Juarez, Officer Angel,

Officer Churney, Officer Collins, Officer McCoy, and Officer Karfelt.

       An appropriate order will be filed separately.


Dated: March 4, 2020


                                              BY THE COURT:

                                              s/Cynthia Reed Eddy
                                              Cynthia Reed Eddy
                                              Chief United States Magistrate Judge



cc:    KENNETH MILLER
       EC 6130
       SCI Benner Township
       301 Institution Drive
       Bellefonte, PA 16823
       (via United States First Class Mail)

       Timothy Mazzocca
       Office of Attorney General
       (via ECF electronic notification)


                                                21
